PER CURIAM:
This case returns to us after we certified two questions to the Supreme Court of Georgia. Both involved the boundaries of the attestation requirement of O.C.G.A. § 44-13-33. The reader is referred to our previous certification opinion, Wells Fargo Bank, N.A. v. Gordon, 691 F.3d 1336 (11th Cir.2012).
The Georgia Supreme Court, in an opinion dated February 18, 2013, answered the certified questions. See Wells Fargo Bank, N.A. v. Gordon, 292 Ga. 474, — S.E.2d -, 2013 WL 593514 (Ga. Feb. 18, 2013). The court held that a security deed that was not acknowledged and signed by an unofficial witness was not “duly filed, recorded, and indexed” and did not provide constructive notice to all subsequent bona fide purchasers, regardless of the fact that an attached waiver was attested to by witnesses. The court further held that the attested waiver was insufficient to provide “inquiry notice” to subsequent bona fide purchasers of the existence of the unattested security deed.
Accordingly, the judgment of the District Court is
AFFIRMED.